         Case 2:19-cv-00750-SI       Document 49       Filed 06/18/19    Page 1 of 11




David H. Becker (OSB # 081507)
Law Office of David H. Becker, LLC
4110 SE Hawthorne Blvd. # 168
Portland, OR 97214
(503) 388-9160
davebeckerlaw@gmail.com

Talasi B. Brooks (Pro hac vice)                     Paul D. Ruprecht (OSB # 132762)
Western Watersheds Project                          Western Watersheds Project
PO Box 2863                                         PO Box 12356
Boise, ID 83701                                     Reno, NV 89510
(208) 336-9077                                      (208) 421-4637
tbrooks@westernwatersheds.org                       paul@westernwatersheds.org

Attorneys for Plaintiffs Western Watersheds Project, Center for Biological Diversity, and
WildEarth Guardians




                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                    PENDLETON DIVISION




WESTERN WATERSHEDS PROJECT,                         Case No.: 2-19-cv-00750-SI
CENTER FOR BIOLOGICAL DIVERSITY,
and WILDEARTH GUARDIANS,                            RESPONSE IN OPPOSITION TO
                                                    MOTION OF OREGON FARM
                      Plaintiffs,                   BUREAU FEDERATION FOR LEAVE
                                                    TO APPEAR AS AMICI CURIAE
       v.
                                                    EXPEDITED CONSIDERATION AND
DAVID BERNHARDT, Secretary of the                   DECISION REQUESTED
Interior, JEFFREY A. ROSE, District Manager
Burns District Bureau of Land Management, and
BUREAU OF LAND MANAGEMENT,

                  Defendants.
______________________________________
         Case 2:19-cv-00750-SI         Document 49       Filed 06/18/19     Page 2 of 11




                                        INTRODUCTION

       The Oregon Farm Bureau Federation (“OFB”) has moved for leave to participate in this

action as amicus curiae. ECF No. 47. Plaintiffs Western Watersheds Project, Center for

Biological Diversity, and WildEarth Guardians oppose this request because OFB requests leave

to file a 31-page brief opposing Plaintiffs’ request for a PI and addressing the issues of

irreparable harm and likely success on the merits—issues already briefed by Federal Defendants.

ECF No. 47-1 at 1.

       As an initial matter, OFB misrepresents its conferral with counsel for plaintiffs, who

indicated they would oppose any motion filed after June 14, but could not take a position on

OFB’s proposed amicus brief until that brief was filed and plaintiffs could review the amicus

brief that was being proposed. See ECF No. 47 at 1–2. Now that Plaintiffs have seen the

proposed amicus brief, Plaintiffs oppose OFB’s motion. As described below, it is evident that the

OFB in this case is a close ally of Federal Defendants and apparently coordinated its brief with

Federal Defendants in an effort to extend the number of pages of briefing allowed to Federal

Defendants, resulting in a burden on the Plaintiffs and the Court by multiplying and expanding

the filings and arguments in this proceeding. Sound and widely-accepted judicial policy counsels

that the Court should deny OFB’s motion for leave to appear as amicus under these

circumstances.

       In the alternative, the Court should order OFB to re-file an amicus brief no more than half

the length of the Federal Defendants’ brief, no later than noon on Thursday, June 20, and allow

Plaintiffs five additional pages in their Reply to potentially address issues raised by OFB.

District courts often look to the Federal Rules of Appellate Procedure for guidance on the timing

and format of amicus briefs, and those rules allow amicus briefs to be no more than half the




   OPPOSITION TO OREGON FARM BUREAU MOTION TO APPEAR AS AMICUS—1
         Case 2:19-cv-00750-SI          Document 49       Filed 06/18/19      Page 3 of 11




length of the brief they are supporting. Fed. R. App. P. 29(a)(5). Plaintiffs have concurrently

filed a motion for leave to file excess pages with their Reply brief (which is due at Noon on

Tuesday, June 25) that is contingent on this Court’s resolution of OFB’s motion for leave to

appear as amicus curiae.

                                           ARGUMENT

I.     STANDARD OF REVIEW

       There is “no inherent right to file an amicus curiae brief with the Court. It is left entirely

to the discretion of the Court.” Long v. Coast Resorts, Inc., 49 F. Supp. 2d 1177, 1178 (D. Nev.

1999) (citing Fluor Corp. & Affiliates v. United States, 35 Fed. Cl. 284, 285 (1996)). Federal

district courts possess the inherent authority and broad discretion to accept or reject amicus

briefs. See Jin v. Ministry of State Security, 557 F. Supp. 2d 131, 136 (D.D.C. 2008) (“district

courts have inherent authority to appoint or deny amici which is derived from Rule 29 of the

Federal Rules of Appellate Procedure” (internal citations omitted)).

       Traditionally, an amicus should be a “non-partisan provider of legal perspective or

information to the court.” Funbus Sys., Inc. v. Cal. Pub. Util. Comm’n, 801 F.2d 1120, 1124–25

(9th Cir. 1986). Chief Judge Richard Posner of the United States Court of Appeals for the

Seventh Circuit has observed that the decision “to allow the filing of an amicus curiae brief is a

matter of ‘judicial grace.’” Voices for Choices v. Ill. Bell Tel. Co., 339 F.3d 542, 544 (7th Cir.

2003) (quoting Nat’l Org. for Women v. Scheidler, 223 F.3d 615, 616 (7th Cir. 2000)). This

grace should not be dispensed casually, particularly when, as Judge Posner also has noted, “[t]he

vast majority of amicus curiae briefs are filed by allies of litigants and duplicate the arguments

made in the litigants’ briefs, in effect merely extending the length of the litigant’s brief. Such

amicus briefs should not be allowed. They are an abuse.” Ryan v. CFTC, 125 F.3d 1062, 1063




     OPPOSITION TO OREGON FARM BUREAU MOTION TO APPEAR AS AMICUS—2
         Case 2:19-cv-00750-SI         Document 49       Filed 06/18/19      Page 4 of 11




(7th Cir.1997) (emphasis added).1 “The term ‘amicus curiae’ means friend of the court, not

friend of a party.” Id. Thus, “‘rote permission to file such a brief’ is disfavored and “permission

to file an amicus brief that essentially duplicates a party’s brief” should be denied. Voices for

Choices, 339 F.3d at 544.

       Courts should deny permission for entities to appear as amici if they only address issues

already fully briefed by an existing party. See Ryan, 125 F.3d at 1064. Only in narrow

circumstances is participation of amici proper: “[a]n amicus brief should normally be allowed

when a party is not represented competently or is not represented at all, when the amicus has an

interest in some other case that may be affected by the decision in the present case . . . ., or when

the amicus has unique information or perspective that can help the court beyond the help that the

lawyers for the parties are able to provide.” Id. at 1063. “Otherwise, leave to file an amicus

curiae brief should be denied.” Id.; see also Abu-Jamal v. Horn, 2000 WL 1100784, at *3 (E.D.

Pa. 2000) (“[D]istrict courts have denied leave to file an amicus brief when it is unnecessary and

the parties are adequately represented.”).




1
  Although the Ninth Circuit has not yet spoken on this issue, many district and specialized
courts have found Judge Posner’s reasoning in Ryan, National Organization for Women, and
Voices for Choices persuasive. See e.g., Changzhou Trina Solar Energy Co. v. United States, 161
F. Supp. 3d 1343, 1346–50 (Ct. Int’l Trade, 2016) (denying leave to appear as amicus); Cobell v.
Norton, 246 F. Supp. 2d 59, 62-63 (D.D.C. 2003) (quoting Ryan extensively in order to both
deny and allow participation by various amici); Georgia v. Ashcroft, 195 F. Supp. 2d 25, 33
(D.D.C. 2002) (denying ACLU motion for leave to file an amicus brief and stating “the
limitations on amicus filings outlined by the Seventh Circuit in National Organization for
Women v. Scheidler … are applicable here.”); Long, 49 F. Supp. 2d at 1178 (citing Ryan in an
order denying a motion for leave to file an amicus brief); United States v. Boeing Co., 73 F.
Supp. 2d 897, 900-01 (S.D. Ohio 1999) (citing Ryan while granting leave to participate as
amicus); United Stationers v. United States, 982 F. Supp. 1279, 1288 n.7 (N.D. Ill. 1997) (citing
Judge Posner’s “insightful opinion on amicus curiae briefs” in Ryan in explaining the court’s
denial for leave to file).


    OPPOSITION TO OREGON FARM BUREAU MOTION TO APPEAR AS AMICUS—3
          Case 2:19-cv-00750-SI         Document 49         Filed 06/18/19    Page 5 of 11




        At the district court level, amicus briefs “are seldom appropriate . . . where the parties are

adequately represented by experienced counsel.” Sequoia Forestkeeper v. Elliott, 50 F. Supp. 3d

1371, 1380 (E.D. Cal. 2014) (internal citation omitted). Moreover, opposition by the parties is a

factor militating against allowing amici participation. See Strasser v. Doorley, 432 F.2d 567, 569

(1st Cir. 1970) (“a district court lacking joint consent of the parties should go slow in accepting,

and even slower in inviting, an amicus brief . . . .”).

        Finally, district courts generally follow the rule that, “[i]n the absence of local rules

governing the role of amicus curiae, the court will adhere to the applicable rules found in the

Federal Rules of Appellate Procedure.” Microsoft Corp. v. U.S. Dep’t of Justice, No. C16-0538-

JLR, 2016 WL 4506808, at *9 (W.D. Wash. Aug. 29, 2016); see Jin, 557 F. Supp. 2d at 136.

This requires, for example, that any amicus brief be filed “no later than seven days after ‘the

principal brief of the party being supported is filed’” and that the brief “will be limited to no

more than one-half the maximum length authorized by this court’s local rules for a party’s

principal brief.” Microsoft, 2016 WL 4506808, at *9 (quoting former Fed. R. App. P. 29(e)—

currently Fed. R. App. P. 29(a)(6)—and citing former Fed. R. App. P. 29(d)—currently Fed. R.

App. P. 29(a)(5)).

II.     THE MOTION TO PARTICIPATE AS AMICUS CURIAE SHOULD BE DENIED
        BECAUSE PROPOSED AMICUS HAS NOT SHOWN THAT IT WOULD ADD
        ANYTHING TO THIS CASE.

        OFB’s request to file an amicus brief related to the preliminary injunction motion should

be denied because it has not shown and cannot show that the Federal Defendants’ briefing or

representation will be inadequate, or that it has unique information or perspective beyond what

the counsel for Federal Defendants can provide. To the extent it may have any such information,

its proposed amicus brief does not present or reflect it.




      OPPOSITION TO OREGON FARM BUREAU MOTION TO APPEAR AS AMICUS—4
         Case 2:19-cv-00750-SI         Document 49       Filed 06/18/19     Page 6 of 11




       A.      OFB’s Proposed Amicus Brief Demonstrates That Its Participation Would
               Simply Add Redundant And Duplicative Legal Arguments That Improperly
               Extend The Federal Defendants’ Page Limit For Their Response.

       OFB Motion for Leave to Appear as Amicus Curiae claims that its purpose is “to ensure

the Court, in resolving Plaintiffs’ motion for a preliminary injunction, is fully informed as to the

broader effect of any subsequent decision on applicants—many of whom are members of OFB—

for grazing permits on BLM land.” ECF No. 47 at 1. However, not a single word of the proposed

amicus brief describes such “broader effect” on OFB or its members. See ECF No. 47-1.

       Instead, the proposed amicus brief covers the same ground that Federal Defendants’

Response Brief does in directly attacking plaintiffs’ showing of irreparable harm and likelihood

of success on the merits. Compare id. with ECF No. 39 at 15–33. The proposed amicus brief

simply weighs in with additional legal argument related to irreparable harm, which the

government has already briefed, and presents no new declarations, facts, or evidence that might

relate to any “broader effect” of the preliminary injunction on OFB or its members. See ECF No.

47-1 at 1–31. Rather than present some unique perspective about some “broader effect” of any

injunction, OFB’s brief merely presents extensive legal arguments on two of the prongs of the

test for preliminary injunctive relief that Federal Defendants have already fully briefed, to which

Plaintiffs now must respond.

       B.      OFB Is Adequately Represented By Federal Defendants For Purposes Of
               This Court’s Determination On The Motion For Preliminary Injunction.

       OFB claims that it is concerned about a preliminary injunction issuing without a showing

of irreparable harm or that the preliminary injunction would somehow limit the applicability of

categorical exclusions. ECF No. 47 at 4. A preliminary injunction order, of course, does not set

any precedent with respect to the merits of the case, but only addresses whether there is a

likelihood of success on the merits (or a showing of serious questions going to the merits). But



   OPPOSITION TO OREGON FARM BUREAU MOTION TO APPEAR AS AMICUS—5
         Case 2:19-cv-00750-SI         Document 49       Filed 06/18/19      Page 7 of 11




more importantly, the Federal Defendants have vigorously argued both that Plaintiffs have not

shown likely irreparable harm and that they are not likely to succeed on the merits. ECF No. 39

at 15–33. OFB simply introduces new, often duplicative, and sometimes additional legal

argument on these issues that are unrelated to any “broader effect” any ruling on the motion for

preliminary injunction might have. It appears that counsel for OFB read the Federal Defendants’

Response brief, and have then tried to argue the same issues somewhat differently. Thus, in truth,

OFB’s brief effectively extends Federal Defendants’ page limits by making the same case, again.

       In the context of intervention, the prospective intervenor bears the burden of

demonstrating that the existing parties may not adequately represent its interests. Sagebrush

Rebellion v. Watt, 713 F.2d 525, 528 (9th Cir. 1983). It is well-established that there is a

presumption of adequate representation when the representative is a governmental body or

officer charged by law with representing the interests of the public. Forest Cons. Council v. U.S.

Forest Serv., 66 F.3d 1489, 1499 (9th Cir. 1995). Mere “differences in litigation strategy,”

Arikaki v. Cayetano, 324 F.3d 1078, 1086 (9th Cir. 2003), or “minor differences in opinion” do

not demonstrate inadequacy of representation. Nw. Forest Res. Council v. Glickman, 82 F.3d

825, 838 (9th Cir. 1996). Because OFB has put forward no evidence that its position with respect

to irreparable harm or likely success on the merits is any different than Federal Defendants, it

must be assumed that Federal Defendants adequately represent OFB on these issues.

       In this case, OFB’s proposed amicus brief merely extends Federal Defendants’ brief as to

these two issues. This is an improper use of an amicus brief, and “should not be allowed.” Ryan,

125 F.3d at 1063. For purposes of the preliminary injunction motion, OFB is adequately

represented by Federal Defendants, and its proposed amicus brief does not demonstrate any

interest that is not fully protected by the arguments Federal Defendants make—nor does the




   OPPOSITION TO OREGON FARM BUREAU MOTION TO APPEAR AS AMICUS—6
         Case 2:19-cv-00750-SI          Document 49       Filed 06/18/19      Page 8 of 11




proposed amicus brief provide any unique information or perspective that might help the Court.

Under these circumstances, the Court should deny OFB’s motion for leave to appear as amicus

curiae. See id. at 1063

III.   THE MOTION TO PARTICIPATE AS AMICUS CURIAE SHOULD BE DENIED
       AS A MATTER OF SOUND JUDICIAL POLICY

       As Judge Posner persuasively explained, there are several important policy reasons for

limiting amicus participation: “[t]he reasons for the policy are several: judges have heavy

caseloads and therefore need to minimize extraneous reading; amicus briefs, often solicited by

parties, may be used to make an end run around court-imposed limitations on the length of

parties’ briefs.” Voices for Choices, 339 F.3d at 544 (emphasis added). In addition, the time and

other resources required for the preparation and study of, and response to, amicus briefs drive up

the cost of litigation; and the filing of an amicus brief is often an attempt to inject interest group

politics into the federal appeals process.” Id.

       All of these policy rationales are implicated in the present case. OFB’s participation

threatens to expand the volume of material that counsel for Plaintiffs must read, analyze, and

respond to. It does the same to the Court.

       A.      Proposed Amicus Is An Ally of Federal Defendants And Would Improperly
               Allow Federal Defendants To Extend The Length Of Their Briefing.

       From OFB’s statement that it “offers this brief in opposition to Plaintiffs’ request for a

preliminary injunction” ECF No. 47-1 at 1, it is clear that they expressly intend to participate as

allies of Federal Defendants in these proceedings. See Ryan, 125 F.3d at 1063. This is an

improper role for an amicus. Voices for Choices, 339 F.3d at 544; see also New England Patriots

Football Club, Inc. v. Univ. of Colorado, 592 F.2d 1196, 1198 n.3 (1st Cir. 1979) (an amicus is

one who gives the court “information on some matter of law in regard to which the court is




   OPPOSITION TO OREGON FARM BUREAU MOTION TO APPEAR AS AMICUS—7
         Case 2:19-cv-00750-SI         Document 49        Filed 06/18/19     Page 9 of 11




doubtful or mistaken” . . . “rather than one who gives a highly partisan . . . account of the facts”)

(internal citation omitted).

       Related to this concern is the recognized impropriety of allowing amici to participate who

are solely allies of a party, whose participation is solicited by a party, and who serve only to add

additional pages to a party’s allowable brief length. Voices for Choices, 339 F.3d at 544; Ryan,

125 F.3d at 1063. It appears that Federal Defendants coordinated the filing of the OFB in this

case. See ECF No. 39 at 34 (“it is the understanding of undersigned counsel for Defendants that

Harney County and the Oregon Farm Bureau intend to seek leave to file amicus briefs and

declarations to weigh in with their respective perspectives”). This underscores that OFB’s

proposed amicus brief is simply an improper attempt to expand the Federal Defendants’ 35-page

limit for briefing a response to Plaintiffs’ motion. As discussed above, the asserted interests of

Federal Defendants and OFB in this case are indistinguishable, and Federal Defendants’

Response Brief anticipates the OFB filing, indicating advanced coordination between the Federal

Defendants and OFB. Under the circumstances, the well-established policy reasons for

forbidding participation of OFB as amicus are squarely implicated.

       B.      Participation By Proposed Amicus Is Likely To Drive Up The Cost Of
               Litigation And Increase The Burden On The Parties And The Court.

       Finally, the heavily fact-dependent nature of proceedings in the district courts (and

particularly at the preliminary injunction stage) counsels against participation of Proposed

Amicus OFB in these matters. The adequacy of representation and policy concerns that warrant

limiting amicus participation at the appellate level have even greater applicability in the trial

courts. Liberty Lincoln Mercury v. Ford Marketing Corp., 149 F.R.D. 65, 82 (D.N.J. 1993)

(suggesting that “[a]t the trial level, where issues of facts as well as law predominate, the aid of




   OPPOSITION TO OREGON FARM BUREAU MOTION TO APPEAR AS AMICUS—8
         Case 2:19-cv-00750-SI          Document 49       Filed 06/18/19      Page 10 of 11




amicus curiae may be less appropriate than at the appellate level where such participation has

become standard procedure”) (quoting Yip v. Pagano, 606 F. Supp. 1566, 1568 (D.N.J. 1985)).

        Sound policy, and the failure of OFB to make the necessary showing that they will be of

assistance to the Court, counsel against the reflexive grant of amicus status in the present case

because of the prejudice that may result to Plaintiffs and additional and unnecessary work for

both the parties and the Court.

IV.     IF THIS COURT GRANTS AMICUS STATUS TO PROPOSED AMICI, SUCH
        PARTICIPATION SHOULD BE STRICTLY LIMITED

        If this Court decides to allow OFB to participate in these proceedings, the Court should

ensure that such participation is strictly limited to ensure the efficient conduct of these

proceedings and avoid prejudice to Plaintiffs and the other parties. As noted by the District Court

for the Western District of Washington, filing of amicus briefs in district court is often cabined

by reference to Federal Rule of Appellate Procedure 29. Microsoft, 2016 WL 4506808, at *9.

This Rule allows amicus briefs that are half the length of the main brief of the party it is

supporting. Fed. R. App. P. 29(a)(5).

        OFB’s brief is 31 pages (7,927 words), whereas half of the Federal Defendants’ brief

would be 17-and-a-half pages, or 5,500 words. See LR 7-2(b). If the Court allows OFB’s amicus

brief at all, it should order OFB to re-file a brief that is consistent with the limitation in Federal

Rule of Appellate Procedure 29(a)(5) no later than noon on Thursday, June 20 to allow Plaintiffs

time to address the revised proposed brief in Plaintiffs’ Reply. If the Court does so, it should also

grant Plaintiffs’ motion for a five-page extension of its Reply brief which Plaintiffs has filed

concurrently with this Response, but which is contingent on the Court allowing OFB to

participate as amicus (with any length brief). If the Court denies OFB’s motion for leave to

appear as amicus, Plaintiffs will be able to keep their Reply brief within the 35-page limit.



   OPPOSITION TO OREGON FARM BUREAU MOTION TO APPEAR AS AMICUS—9
        Case 2:19-cv-00750-SI         Document 49       Filed 06/18/19      Page 11 of 11




                                         CONCLUSION

       The Proposed Amicus OFB is a friend of the Federal Defendants, not a friend of the

Court. In the words of Judge Posner, “[i]n an era of heavy judicial caseloads and public

impatience with the delays and expense of litigation, we judges should be assiduous to bar the

gates to amicus curiae briefs that fail to present convincing reasons why the parties’ briefs do not

give us all the help we need . . . .” Ryan, 125 F.3d at 1064. OFB has not presented, and cannot

present, any convincing reason why it should be involved in these proceedings. For the reasons

stated above, the Court should deny OFB’s motion for leave to appear as amicus.

       In the alternative, the Court should order OFB to re-file a proposed amicus brief of no

more than 17 and a half pages (or 5,500 words), consistent with Federal Rule of Appellate

Procedure 29(a)(5) and LR 7-2(b), by noon on Thursday, June 20, and allow Plaintiffs up to five

additional pages in their Reply as requested in Plaintiffs’ contingent motion for leave to file

excess pages, filed concurrently with this Response.



DATED this 18th day of June 2019.             Respectfully submitted,


                                               s/ David H. Becker
                                              David H. Becker (OSB # 081507)
                                              Law Office of David H. Becker, LLC

                                              Of Attorneys for Plaintiffs




  OPPOSITION TO OREGON FARM BUREAU MOTION TO APPEAR AS AMICUS—10
